Case: 1:20-cv-00028 Document #: 38-3 Filed: 05/29/20 Page 1 of 2 PagelD #:191

James. Bizzieri
Dn *

 

From: James Bizzieri

Sent: Thursday, April 9, 2020 2:36 PM
To: Robert M, Burke

Ce: Jessica Piunti; Catherine P. Gorman
Subject: Re: Pryor v. Target

Bob -

Not looking for a list of your {or other attorneys) oral conversations. | am looking for an updated and a rule compliant
log as to documents that reflect conversations, notes and investigations (except those with counsel) as stated in the
letter. We will file the necessary motion to gain compliance and set it for our next case status.

As | also said in the letter, our discovery responses will be provided in short order. We just received yours this past
Tuesday and yesterday. And as you know, the NDIL order has allowed extensions of all deadlines.

Jim

Sent from my iPhone

On Apr 9, 2020, at 1:45 PM, Robert M. Burke <Burker@jbltd.com> wrote:

James,
| disagree. We are not required to advise you of every communication we have with our clients
just as you do not need to document in your privilege log every conversation and communication you
have with your client as well as every note you personally take in this case. We have complied with the
rules by identifying the nature of the communications and the bases for the privileges we have asserted.
We look forward to receiving your long overdue responses to written discovery and your
privilege log.

Bob Burke

From: James Bizzieri <jlbizzieri@bizzierilaw.com>

Sent: Thursday, April 9, 2020 1:12 PM

To: Robert M. Burke <Burker@jbltd.com>; Catherine P. Gorman <gormanc@jbltd.com>
Ce: Jessica Piunti <jpiunti@bizzierilaw.com>

Subject: Pryor v. Target

Bob/Katie:
Please see the attached correspondence.
Stay safe and healthy,

Jim

EXHIBIT

iC

James L. Bizzieri

 
Case: 1:20-cv-00028 Document #: 38-3 Filed: 05/29/20 Page 2 of 2 PagelD #:192

BIZZIER} LAW OFFICES, LLC
10258 S. Western Avenue
Suite 210

Chicago, IL 60643

T: 773.881.9000

F: 773.881.9009

www. bizzierilaw.com

<imageQ01.png>

Robert M. Burke, Attorney at Law

<120040974450903415 .jpg>

33 West Monroe Street, Suite 2700

Chicago, Illinois 66603-5404

T: (312) 372-0770 | F: (312) 372-9818

D: (312) 984-0248

burker@jblitd.com | www.johnsonandbell.com

 

All contents of this e-mail and any attachment are private & confidential. If received or viewed by
anyone other than the intended recipient, neither this e-mail nor any attachments, or anything derived
from these, may be used or passed on for any purpose whatsoever, and all materials must be destroyed
and the sender notified immediately.

 
